DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 11/03/2021 has been entered. Claims 1, 4-5, 7-20, 26 are pending. Claims 11-12 are withdrawn. Claims 2-3, 6, and 21-25 are canceled. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 7-8, 10, 13, 15-16, 19-20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al., (CN102534283A, see machine translation attached) hereinafter Wei in view of Li et al., “Electrodeposited ternary iron-cobalt-nickel catalyst on nickel foam for efficient water electrolysis at high current density.” Colloids and Surfaces A: Physiochemical and Engineering Aspects. 5 October 2016. vol. 506, pg. 694-702, hereinafter Li, and Ruben (US3544375A).
Regarding Claim 1, Wei discloses a metal hydrogen battery (Wei pg. 2 lines 23-27) comprising:
A second electrode (Wei pg. 5 lines 9-11) that generates hydrogen gas during charging (Wei pg. 5 lines 31-35) and oxidizes hydrogen has during discharging (since it is a reversible reaction) and
Wherein the second electrode includes: a conductive foam substrate (Wei pg. 2 lines 8-10) comprising a plurality of pores having a diameter of 200-300 µm (Wei pg. 4 lines 34-38, Fig. 1) reading on micropores,
And a layer (Wei pg. 6 lines 46-50) of bi functional catalyst comprising a transition metal alloy (e.g. Nickel, molybdenum, cobalt Wei pg. 6 line 50-pg. 7 line 2) and disposed on surfaces of the 
Wei does not explicitly teach where bi-functional catalyst is in a form of a 3-D layer of interconnected nanoparticles having nanopores formed between the interconnected nanoparticles and wherein the nanopores of the 3D layer of bi-functional catalyst are different from and smaller than the micropores of the porous conductive substrate.
However, in a similar field of endeavor as it pertains to an HER/OER catalyst structures (Li pg. 695 left col, first paragraph) e.g. a ternary transition metal alloy (pg. 695 left col, second paragraph) Li teaches a similar bi-functional catalyst prepared by electrodepositing the transition metal alloy catalyst on a conductive Ni foam substrate (pg. 695 left col, last paragraph), such that it forms a nanoporous layer of interconnected nanoparticles (Li pg. 696 right col, first paragraph), wherein the nanopores of the 3D layer of the bi-functional catalyst are different from and smaller than the micropores of the porous conductive substrate since it is deposited onto the porous conductive substrate (see also Fig. 1D, showing nanostructure of 3D catalyst layer). Li teaches that this structure allows for a low cost substrate, such as nickel foam (pg. 695 left col, last paragraph), while allowing high active surface area (pg. 695 left col-right col bridging paragraph) that gives a high catalyst activity (pg. 695 right col, first full paragraph).  
It would have been obvious to one having ordinary skill in the art at the time of filing to replace the NiMoCo bifunctional catalyst of Wei to be in the form of a nickel mesh with an electrodeposited catalyst thereon, such that the 3D layer of bi-functional catalyst is in a form of interconnected nanoparticles having nanopores formed between the interconnected nanoparticles, and wherein the nanopores of the 3D layer of bi-functional catalyst are different from and smaller than the micropores of 
While Wei discloses using the disclosed electrode as the electrolytic hydrogen evolution catalyst in a battery (Abstract), Wei does not explicitly disclose a first electrode, and an electrolyte disposed between the first and second electrode.
In a similar field of endeavor as it pertains a nickel hydrogen electrochemical cell (Ruben col. 1 lines 46-55) Ruben teaches a similar electrochemical cell comprising a cathode “18” (Ruben col. 2 lines 10-12) reading on a first electrode, an anode “20” (Ruben col. 2 lines 32-35), reading on a second electrode, that generates hydrogen gas during charging (Ruben col. 3 lines 7-15) and oxidizes hydrogen gas during discharge (Ruben col. 2 lines 65-72), similar to that of Wei above, where the anode includes a transition metal alloy catalyst that can catalyze both hydrogen evolution reaction and hydrogen  oxidation reaction at the second electrode (Ruben col. 2 lines 65-72), (Ruben col. 3 lines 3-15) so as to form a rechargeable fuel cell (Ruben col. 1 lines 10-15).
It would have been obvious to one of ordinary skill in the art to use the electrode material taught by modified We in a battery comprising a first electrode, and an electrolyte disposed between the first and second electrode, as taught by Ruben, in order for the electrochemical cell to be able to reversibly charge and discharge.    
Regarding Claim 4, Wei discloses all of the claim limitations as set forth above. Wei further discloses wherein the conductive substrate includes a metal foam (Wei pg. 2 lines 8-10).
Regarding Claim 5, Wei discloses all of the claim limitations as set forth above. Wei further discloses wherein the transition metal alloy includes a Nickel, molybdenum, cobalt alloy (Wei pg. 6 line 50-pg. 7 line 2).
Regarding Claims 7-8, Wei discloses all of the claim limitations as set forth above. Modified Wei (Ruben) teaches the first electrode. Ruben further teaches wherein the first electrode (cathode “18”) Claim 8, since it is porous, and has a coating covering the second conductive substrate (impregnated with nickel hydroxide by electrodeposition, which is a coating; Ruben col. 2 lines 13-16) and the coating includes an electrochemically reducible material (Ruben col. 1 lines 28-32), reading on a redox reactive material, that includes nickel (Ruben col. 2 lines 13-16) which is a transition metal. 
Regarding Claim 10, Wei discloses all of the claim limitations as set forth above. Modified Wei (Ruben) teaches the first electrode. Ruben further teaches wherein the transition metal of the first electrode is nickel (Ruben col. 2 lines 13-16).
Regarding Claim 13, Wei discloses all of the claim limitations as set forth above. Modified Wei (Ruben) teaches the first electrode. Ruben further teaches wherein the cathode redox material is sintered, treated, and oxidized in order to achieve the proper current density (Ruben col. 2 lines 10-31) which is taken as including microstructures of the redox reactive material.
Regarding Claim 15, Wei discloses all of the claim limitations as set forth above. Modified Wei (Ruben) teaches the electrolyte. Ruben further teaches wherein the electrolyte is aqueous (Ruben col. 1 lines 62-67).
Regarding Claim 16, Wei discloses all of the claim limitations as set forth above. Modified Wei (Ruben) teaches the electrolyte. Ruben further teaches wherein the electrolyte is alkaline (Ruben col. 1 lines 62-67).
Regarding Claim 19, Wei discloses a metal hydrogen battery (Wei pg. 2 lines 23-27) comprising:
A catalytic hydrogen electrode (Wei pg. 5 lines 9-11) that generates hydrogen gas during charging (Wei pg. 5 lines 31-35) and oxidizes hydrogen has during discharging (since it is a reversible reaction)

And a three-dimensional layer (Wei pg. 6 lines 46-50) of bi functional catalyst comprising a transition metal alloy (e.g. Nickel, molybdenum, cobalt Wei pg. 6 line 50-pg. 7 line 2) and disposed on surfaces of the micropores of the porous conductive substrate, since it is coated directly on the conductive substrate (Wei pg. 3 line 12-15) to catalyze hydrogen evolution reaction (HER) (Wei pg. 2 lines 23-27).
Wei does not explicitly teach where the 3D layer of bi-functional catalyst is in a form of interconnected nanoparticles having nanopores formed between the interconnected nanoparticles and wherein the nanopores of the 3D layer of bi-functional catalyst are different from and smaller than the micropores of the porous conductive substrate.
However, these features are obvious in view of Li for the same reasons as set forth above in the rejection of claim 1. 
While Wei discloses using the disclosed electrode as the electrolytic hydrogen evolution catalyst in a battery (Abstract), Wei does not explicitly disclose a cathode including a redox material that includes a transition metal, and an alkaline electrolyte disposed between the cathode and anode.
In a similar field of endeavor as it pertains a nickel hydrogen electrochemical cell (Ruben col. 1 lines 46-55) Ruben teaches a similar electrochemical cell comprising a cathode “18” (Ruben col. 2 lines 10-12) comprising a coating includes an electrochemically reducible material (Ruben col. 1 lines 28-32), reading on a redox reactive material, that includes nickel (Ruben col. 2 lines 13-16) which is an example of a transition metal, 
an anode “20” (Ruben col. 2 lines 32-35), reading on a second electrode, that generates hydrogen gas during charging (Ruben col. 3 lines 7-15) and oxidizes hydrogen gas during discharge 
It would have been obvious to one of ordinary skill in the art to use the electrode material taught by modified We in a battery comprising a first electrode having a redox reactive transition metal material, and an alkaline electrolyte disposed between the first and second electrode, as taught by Ruben in order for the electrochemical cell to be able to reversibly charge and discharge 
Regarding Claim 20, Wei discloses all of the claim limitations as set forth above. Wei further discloses wherein the transition metal alloy includes a Nickel, molybdenum, cobalt alloy (Wei pg. 6 line 50-pg. 7 line 2).
Regarding Claim 26, Wei discloses all of the claim limitations as set forth above. Modified Wei (Ruben) teaches the first electrode. Ruben further teaches wherein the transition metal of the first electrode is nickel (Ruben col. 2 lines 13-16).

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al., (CN102534283A, see machine translation attached) in view of Li et al., “Electrodeposited ternary iron-cobalt-nickel catalyst on nickel foam for efficient water electrolysis at high current density.” Colloids and Surfaces A: Physiochemical and Engineering Aspects. 5 October 2016. vol. 506, pg. 694-702 hereinafter Li, and Ruben (US3544375A) as applied to claims 7 and 1 respectively above, and further in view of Ogawa et al., (US20150364789A1) hereinafter Ogawa.
Regarding Claim 9, Modified Wei discloses all of the claim limitations as set forth above. Modified Wei (Ruben) teaches the first electrode. Ruben further teaches wherein the first electrode 
In a similar field of endeavor as it pertains to metal conductive substrates for electrochemical cells (Ogawa [0148]) for example nickel hydrogen cells (Ogawa [0261]) teaches that suitable conductive substrates can include nickel mesh, foamed metal, (Ogawa [0148]) both of which are expected to be suitable conductive porous materials. 
It would have been obvious to one having ordinary skill in the art at the time of filing to select a suitable porous metal substrate of the first electrode of Modified Wei to include a metal foam as taught by Ogawa in order to provide a suitable porous conductive substrate.
Regarding Claim 14, Modified Wei discloses all of the claim limitations as set forth above. Modified Wei (Ruben) teaches the first electrode. Ruben further teaches wherein the substrate of the cathode includes nickel (Ruben col. 2 lines 13-16), which is a transition metal. However, it does not explicitly disclose wherein the nickel is a metal foil.
In a similar field of endeavor as it pertains to metal conductive substrates for electrochemical cells (Ogawa [0148]) for example nickel hydrogen cells (Ogawa [0261]) teaches that suitable conductive substrates can include nickel mesh, and nickel foil, (Ogawa [0148]) both of which are expected to be suitable conductive porous materials. 
It would have been obvious to one having ordinary skill in the art at the time of filing to select a suitable porous metal substrate of the first electrode of Modified Wei to include a metal foil as taught by Ogawa in order to provide a suitable porous conductive substrate.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al., (CN102534283A, see machine translation attached) in view of Li et al., “Electrodeposited ternary iron-cobalt-nickel catalyst on nickel foam for efficient water electrolysis at high current density.” Colloids and , as applied to claim 1 above, and further in view of Okada et al., (US 20040011444A1) hereinafter Okada.
Regarding Claim 17-18, Wei discloses all of the claim limitations as set forth above. Wei does not disclose details about how the electrochemical cell is arranged. 
In a similar field of endeavor as it pertains to hydrogen electrochemical systems (Okada [0003]), Okada teaches an electrochemical cell that comprises an enclosure within which the first electrode, second electrode, and electrolyte are disposed (cell “1”, Okada Fig. 12), the enclosure includes an inlet valve "V11" (Okada [0047], Fig. 12), an inlet, which is fluidly connected to the inlet valve (Okada [0047], Fig. 12), an outlet valve "V1" (Okada [0047], Fig. 12), and an outlet, which is fluidly connected to the outlet valve (Okada [0047], Fig. 12), and a storage tank “4” (Okada [0047]), and a pump "P2" fluidly connected between the outlet, through the outlet valve, and the storage tank because outlet valve "V1" is in fluid connection with pump "P2" via the cell (Okada Fig. 12). Okada teaches wherein the system allows for increased utilization of hydrogen in this system (Okada [0015]), thus improving efficiency, and allows for controlling the pressure and flow rate of hydrogen within the system (Okada [0047)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add storage tank and pump as taught by Okada to the metal hydrogen battery of Modified Wei in order to provide a use for the excess produced hydrogen gas, improving efficiency, cell lifespan, and improved system control.

Response to Arguments
Applicant’s arguments, filed 11/03/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 over Ruben in view of Tour have been fully considered and are persuasive since the references do not teach the new limitation of a 3D nanoporous transition metal alloy bifunctional catalyst layer.  Colloids and Surfaces A: Physiochemical and Engineering Aspects. 5 October 2016. vol. 506, pg. 694-702, hereinafter Li, and Ruben (US3544375A), which teaches a 3D nanoporous NiMoCo coating on a microporous conductive substrate.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al., “Nanostructured catalysts for electrochemical water splitting: current state and prospects.” J. Mater. Chem. A. 2016. 4, pg. 11973-12000 teaches controlling nanostructures of transition metal HER/OER catalyst (pg. 11974 left col, 2nd paragraph) having nanostructures and formed via electrodeposition (pg. 11984 right col, 2nd paragraph) yields good catalytic activity. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721